COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00041-CR
Style:                              Adrian Dewayne Graves
                                    v The State of Texas
Date motion filed*:                 May 9, 2013
Type of motion:                     Motion for extension of time to file reporter’s record
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                February 11, 2013
         Number of previous extensions granted:                  3          Current Due date: May 10, 2013
         Date Requested:                                   May 15, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: May 15, 2013
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Terry Jennings
                         

Panel consists of        ____________________________________________

Date: May 14, 2013




November 7, 2008 Revision